 660304 NLRB No. 81DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In excepting to the judge's conclusion that it violated Sec. 8(b)(1)(A) and(2) by refusing to refer the Charging Party because he was not a member of
the Respondent, the Respondent asserts that its parent body, the District Coun-
cil, had an oral rule that an employee could register with only one local's hir-
ing hall at a time. The record does not support this assertion. Union Agent
McGrath testified that ``as far as he knew'' there was a rule that an individual
was allowed to be on only one list at a time, but later McGrath admitted that
he could not ``specifically say if it's a union rule or anything.'' The Respond-
ent offered no corroborating evidence. McGrath's testimony simply fails to es-
tablish the existence of such a rule. Accordingly, we find it unnecessary to
reach the issue of whether, if such a rule had been shown to exist, it would
constitute a valid defense.1All dates are in 1989 unless otherwise specified.2The other pertinent information includes telephone number, type of workthe individuals do, and their ledger number, which is a book number for union
members.Local 608, United Brotherhood of Carpenters andJoiners of America, AFL±CIO (Various Em-
ployers) and Sinclair Jeffers. Case 2±CB±12875August 27, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn January 2, 1990, Administrative Law Judge Ste-ven B. Fish issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, and the
General Counsel filed a brief in response to the Re-
spondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 608, United Brother-
hood of Carpenters and Joiners of America, AFL±CIO,
New York, New York, its officers, agents, and rep-
resentatives, shall take the action set forth in the Order.Terry Morgan, Esq. and David E. Leach III, Esq., for theGeneral Counsel.Ira A. Sturm, Esq. (Manning, Raab, Dealy & Sturm), of NewYork, New York, for the Respondent.DECISIONSTATEMENTOFTHE
CASESTEVENB. FISH, Administrative Law Judge. Pursuant tocharges filed in Case 2±CB±12875 by Sinclair Jeffers (Jef-
fers), the Director for Region 2 issued a complaint and notice
of hearing on July 28, 1989,1alleging that Local 608, UnitedBrotherhood of Carpenters and Joiners of America, AFL±
CIO (the Respondent or Local 608) violated Section
8(b)(1)A) and (2) of the Act by failing and refusing to refer
Sinclair Jeffers to employment because he was not a member
of Respondent.The hearing with respect to the allegations in the abovecomplaint was heard before me in New York, New York, on
March 1 and 2, 1990. General Counsel submitted a letter in
lieu of a formal brief, which has been carefully considered.Based on the entire record, including my observation ofthe demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONBuilding Contractors Association (the Association) is anorganization composed of employers in the construction in-
dustry, in the New York City area, which exists for the pur-
pose of representing its employer members in negotiating
and administering collective-bargaining agreements with Dis-
trict Council of New York City and Vicinity of the United
Brotherhood of Carpenters & Joiners of America, of which
Respondent is a member.Annually, the employer-members of the Association pur-chase and receive at their New York facilities materials and
goods valued in excess of $50,000 directly from points out-
side the State of New York.The Association and each of its members are and havebeen at all times material, employers engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.It is admitted and I find that Respondent is a labor organi-zation within the meaning of Section 2(5) of the Act.II. FACTSRespondent, by virtue of its membership in the DistrictCouncil, has been a party to various collective-bargaining
agreements with the Association, the most recent of which
was effective from July 1, 1987, to June 30, 1990.The collective-bargaining agreement includes a hiring hallclause, which provides that Respondent has exclusive rights
to refer 50 percent of employees to jobs of employers cov-
ered by the agreement. In Carpenters Local 608 (VariousEmployers), 279 NLRB 747, 754 (1986), in a case involvingthe same Respondent, it was concluded that Respondent as
a party to the same contract with the same clause, operated
an exclusive hiring hall. Respondent herein concedes that
there have been no changes from the prior case with respect
to the terms of the contract, nor does the record contain any
differences in how the clause has been applied from the prior
case. Therefore, I conclude that Respondent is continuing to
operate an exclusive hiring hall, under Board standards. Car-penters Local 608, supra, and cases cited.Sinclair Jeffers has been a carpenter for 26 years, and amember of Local 135 of the Brotherhood of Carpenters and
Joiners of America since 1981. On or about May 15, Jeffers
went to Respondent's offices and hiring hall and spoke to
Respondent's secretary, Pat Ruggerio. Part of Ruggerio's re-
sponsibilities involve the hiring hall, where she will place
names and other pertinent information2on the shape-up listof those individuals who call on the telephone or those peo-
ple who come to the hall. She is not involved in deciding
which individuals will be referred to which jobs. If a con- 661CARPENTERS LOCAL 608 (VARIOUS EMPLOYERS)3The above description of the conversation is based on a compilation of thecredited testimony of McGrath and Jeffers. Although McGrath denied telling
Jeffers that he should go back to his own union, I credit Jeffers' version of
the conversation as outlined above, in part because this testimony is consistent
with McGrath's later admissions set forth infra that Respondent does not refer
nonmembers, and that in his view, Carpenters cannot be on two shape-up lists
at the same time.4Actually McGrath asserts that he checked the cards on the wall of the hall.Apparently, a card is made out for each individual who signs the shape-up
list, and placed on the wall in order of their appearance.5The charge was filed on June 16.tractor calls and asks for employees, she will refer the callto one of the business agents.Jeffers told Ruggerio that he was a member of Local 135,and was seeking a job from the Local 608 hall. Ruggerio
asked Jeffers ``why don't you switch over to Local 608.''
Jeffers replied that he didn't want to switch over to Local
608, but all he wanted was referral to a job. Ruggerio re-
sponded that there were a lot of Local 608 members out of
work, but told Jeffers to leave his name and telephone num-
ber with her. Jeffers put his name and telephone number on
a piece of paper and gave it to Ruggerio.Jeffers received no referrals from, and had no contactswith, Local 608 for the next month. On June 15, he returned
to the hall, and again spoke to Ruggerio and asked her about
being referred. Ruggerio told him that he needed a Local 608card, and that Local 608 had men out of work. Ruggerio then
went over to Maurice McGrath, an organizer and an admitted
agent of Respondent. She told McGrath that there was a man
at window who was a member of another local who was
looking for work.McGrath came to the window and asked Jeffers his nameand if he was a Local 608 member. Jeffers replied that he
was not a Local 608 member, but that he had been to Local
608 hall a month before, and put his name on the list.
McGrath asked if Jeffers had also signed up for a job on the
shape-up list for Local 135. Jeffers conceded that he had, but
added that Local 135 had not referred him to any jobs.
McGrath responded that his members were out of work also,
that he could do nothing for Jeffers and said to Jeffers, ``go
back to your union.'' McGrath concluded the conversation
by throwing his hands up in the air, and stating, ``[Local]
135 does the same thing to [Local] 608 members.''3Jeffers left the hall, and up to the date of the hearing(March 1, 1990), received no referrals for jobs from Local
608. The record includes two documents from Respondent's
hiring hall records, entitled ``SHAPE UP,'' which are shape-
up lists utilized at Respondent's hiring hall. The first list is
dated May 15, and includes 19 names, including that of Jef-
fers. Seventeen of the names appear above Jeffers' name, and
one below his on the list. All the other names include a ledg-
er page number, except for Jeffers. In that space on the list,
``L.U. 135'' appears next to Jeffers' name. No telephone
number appears in the appropriate space across from Jeffers'
name, nor any comments under the space entitled ``Type
Work.'' The next document is a shape-up list, which appears
to be dated May 16, and this list includes 10 names ahead
of Jeffers, and 15 names below his on the list. On this list,
the words ``Local 135'' appear next to Jeffers' name. This
list also included Jeffers' telephone number (718±261±0257)
and under the section type of work, the words ``Fram-Trim-
S/R.'' Once more, all of the names, with the exception of
Jeffers, included a ledger number next to their names.Respondent furnished no testimony, evidence, or expla-nation about why Jeffers' name appeared once on both lists(as opposed to the other individuals), or why the telephonenumber appeared only on the second list.The parties stipulated that Jeffers has never been referredby Local 608 through its hiring hall, and that on or after
May 15, at least one Local 608 member whose name was
placed on the shape-up list after Jeffers was referred to em-
ployment through the Local 608 hiring hall.The only witness presented by Respondent was McGrath.He testified that when Jeffers asked him about a referral, he
told Jeffers there were no jobs available for him, although
admittedly he didn't and had not checked to see where Jef-
fers was positioned on the shape-up list. McGrath asserts fur-
ther that later in the day he did check the list,4and observedthat Jeffers' name was on the list with about 150 names
ahead of his and 150 below, and that no telephone number
was listed for Jeffers.Thereafter, McGrath claims that he was not involved regu-larly in the referrals, since the business aspects generally
handle this area, and he was only filling in on June 15.
McGrath recalled filling in again for the business agents sub-
sequently, but did not recall seeing Jeffers' name on the list
at that time.McGrath admitted that he checked the list (meaning thecards on the wall), between May 15 and June 15, and ob-
served that there were some individuals who were below Jef-
fers on the list, who had been referred to jobs during this pe-
riod of time. McGrath speculated that it was possible that the
people below Jeffers on the list who were referred might
have been requested by a contractor, or performed a specialty
that the job required. However, McGrath didn't know any
specifics as to why any of these individuals were referred
ahead of Jeffers, since he did not do the referrals. Nor did
Respondent present any other evidence or witnesses to ex-
plain why these individuals were referred instead of Jeffers.McGrath also testified that after the instant charge wasfiled,5he was interested in contacting Jeffers, but asserts thathis telephone number was not on the wall. Therefore, he tes-
tified that he sent a telegram to Jeffers, dated August 2. The
telegram reads, ``Please advise Local 608 of your home tele-
telephone number so we can process your referral. We can-
not call you for a job without it. Thank you.''Jeffers testified that he never received the telegram andRespondent submitted no proof that it was received. Jeffers
did not thereafter call or contact Local 608, nor did Local
608 make any additional atttempts to contact Jeffers. I note
further that McGrath did not testify that Respondent had ajob that it was prepared to refer Jeffers to, at the time of the
telegram.McGrath was asked questions about what happens at thehiring hall when a nonmember comes in and wants to sign
up for a referral. McGrath testified in response as follows:
``We generally don't take their names because they're not
members. We refer our membersÐmembers of the Union
only to work. We just don't refer everybody.''Later on, McGrath testified that if the individual was amember of another Local, his name would be placed on a
list, but again insisted: ``[We] have our membership who is
out of work. That we have to refer them.'' 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6However, I do adhere to the view that I expressed at the trial, that it isclearly the more appropriate and fairer practice (even if not required) for Gen-
eral Counsel to allege in the complaint the names of all agents of Respondent
General Counsel intends to rely on to bind Respondent in any way. Such no-
tice, if nothing else, will avoid the problems of needlessly adjourning trials
(as here) in order to allow Respondents an opportunity to prepare a response
to a claim that an individual is for the first time being asserted as an agent
for whose conduct, knowledge, or activities, Respondent is responsible for in
connection with the unfair labor practice in question.Moreover, McGrath also testified that as far as he knows,the rule is that an individual is not allowed to be on more
than one Carpenters Local shape-up list at one time.A. AnalysisRespondent's Motion to Dismiss on the Grounds ofProsecutorial MisconductRespondent urges that the complaint must be dismissedbecause of alleged ``prosecutorial misconduct'' of General
Counsel, by its failure to allege in the complaint the agency
status of Pat Ruggerio. In this connection although the com-
plaint does allege McGrath as an agent of Respondent, it
contains no reference to Ruggerio or to ``Pat.'' Respondent
notes that General Counsel knew about ``Pat,'' since Jeffers'
affidavit makes reference to a secretary named Pat in his de-
scription of both of his appearances at Respondent's hiring
hall.When testimony was introduced through Jeffers, of his dis-cussions with ``Pat,'' Respondent objected on the grounds
that ``Pat'' was not named as an agent. General Counsel re-
sponded that it was not relying on the statements made by
Ruggerio to Jeffers to prove its case, and was contending
that she was an agent for the Respondent only for the pur-
pose of receiving the name and telephone number of Jeffers
in connection with a referral request that he made.At the hearing, while making the observation that I felt itwould have been more appropriate for General Counsel to
have put Respondent on notice that General Counsel was al-
leging Pat Ruggerio to be an agent of Respondent for any
purpose, I denied Respondent's motion to preclude the testi-
mony. I told Respondent at the time, however, that if heneeded an adjournment to speak with and/or prepare
Ruggerio to respond to Jeffers' testimony, I would grant such
request.Respondent took advantage of that offer, and was grantedan adjournment to March 2, to speak to Ruggerio and pre-
pare her testimony. When the hearing resumed on March 2,
Respondent chose not to call Ruggerio as a witness, but in-
stead made a motion to dismiss the complaint on the grounds
of prosecutorial misconduct. Respondent's attorney con-
tended that Respondent has been unduly prejudiced by Gen-
eral Counsel's failure to notify it about the agency status of
Ruggerio. According to Respondent's attorney, he spoke to
Ruggerio during the evening of March 1, and found out why
Jeffers' name appeared on the shape-up list twice, once with-
out his telephone number, and how this event arose He con-
tends that had he known these facts before trial, he would
have prepared his defense differently. Respondent asserts
therefore that General Counsel's conduct of ``hiding'' evi-
dence from Respondent has prevented it from preparing an
adequate defense, and mandates dismissal of the complaint.Although Respondent makes these assertions, it has pro-vided no specifics as to how its defense would have been
different, or which witnesses it would or would not have
called had it been aware of General Counsel's claim that
Ruggerio was an agent of Respondent for the purpose of re-
ceiving Jeffers' name and telephone number. More impor-
tant, Respondent's attorney did not explain why it could not
call Ruggerio, or any other witnesses that had knowledge of
relevant facts, when it had the opportunity to do so.At the trial, I denied Respondent's motion to dismiss, pri-marily because regardless of whether or not General Counsel
should have notified it prior to trial of the claim of
Ruggerio's agency status, Respondent was given the oppor-
tunity of an adjournment to speak to her, prepare her for
trial, and call her as a witness. Respondent admittedly was
able to speak to Ruggerio, obtain her version of the relevant
events, but chose not to call her as a witness. Thus, I dis-
missed Respondent's motion at trial, and I adhere to that
view herein.Concerning Respondent's contention that General Coun-sel's conduct in ``hiding'' evidence, prevented it from pre-
paring an adequate defense, I note that Board cases are not
criminal proceedings, and General Counsel has no obligation
to disclose to Respondent exculpatory information that it
may be aware of in its files. Multimatic Products, 288 NLRB1279, 1342±1343 (1988). General Counsel is obligated how-
ever as Respondent notes to furnish a properly pled com-
plaint. In that connection, the complaint must describe the
nature of the unlawful activity, the dates and places of such
acts, and the names of the agents through whom Respondent
allegedly violated the Act. Dal-Tex Optical Co., 130 NLRB1313, 1314 (1961); see also the Board's Rules and Regula-
tions, Section 102.15.I need not decide the question of whether Ruggerio wasan agent ``through whom,'' Respondent allegedly violated
the Act,6since in my view even if that was the case, Re-spondent has demonstrated no prejudice resulting from Gen-
eral Counsel's failure to include an allegation in the com-
plaint as to her agency status. Respondent has not asserted
how its defense would have been different had it known
about Ruggerio before trial, nor what witnesses it would or
would not have called. Since Respondent admitted that it had
spoken to Ruggerio and obtained an explanation from her as
to the ``discrepancies'' in the hire lists, and why Jeffers had
signed twice, he could have called Ruggerio as a witness on
the adjourned date and she could have furnished such an ex-
planation at this trial. Respondent's attorney did not explain
why he didn't do so, nor why he could not have obtained
an adequate explanation from Ruggerio on the record onMarch 2.I would also note that the significance of the testimonywith respect to Ruggerio is rather minimal particularly since
McGrath admitted and Respondent's records confirm that
Jeffers' name was placed on the shape-up list (presumably by
Ruggerio). Moreover, one of the two lists from Respondent's
files, confirms Jeffers' testimony that he did submit his tele-
phone numbers to Respondent on May 15.Finally, I note that Respondent was clearly made awareduring the course of the testimony of Jeffers, that General
Counsel was alleging that Ruggerio was an agent of Re-
spondent for the purpose of receiving Jeffers' name and tele-
phone number. Thus, even though the complaint was silent
with respect to Ruggerio, Respondent was put on notice of 663CARPENTERS LOCAL 608 (VARIOUS EMPLOYERS)7I note that the Respondent's shape-up list indicated that Jeffers was amember of Local 135, and not a member of Local 608.General Counsel's contention early in the hearing and wastherefore not deprived of due process. Lear Siegler, Inc., 95NLRB 857, 860±861 fn. 21 (1989).Accordingly, I conclude that Respondent was afforded fullopportunity to litigate the status of Ruggerio, and her in-
volvement in the alleged unfair labor practice against Re-
spondent, and has demonstrated no prejudice flowing from
General Counsel's failure to allege her to be an agent in the
complaint. Multimatic, supra at 1343±1345. Thus, I reaffirmmy denial of Respondent's motion to dismiss the complaint.B. The Alleged Unlawful Refusal to Refer JeffersIt is well settled that a labor organization violates Section8(b)(1)(A) and (2) of the Act when, in the operation, of an
exclusive hiring hall, it refuses to refer job applicants be-
cause they are not members of the Union. Plumbers Local198 (Jacobs Weise), 268 NLRB 1312, 1317 (1984); Plumb-ers Local 230 (Bechtel Power Corp.), 267 NLRB 589, 592(1988): O.V.L. Construction Co., 260 NLRB 1096 (1982);Teamsters Local 70 (Lucky Stores), 226 NLRB 205, 209(1976).Here, as noted above, I have concluded that Respondentis operating an exclusive hiring hall. Carpenters Local 608,supra.With respect to the agency status of Ruggerio, it is clearthat she was a secretary at Respondent's hiring hall, was au-
thorized by Respondent to receive names, telephone numbers
and other pertinent information with respect to the referral
procedure, and to place this information on Respondent's
shape-up list. Under these circumstances, Respondent has
held Ruggerio out to the public as an agent with ostensible
authority to receive information and sign up individuals for
its hiring hall, as well as to furnish information with respect
to the hiring hall. Plasterers Local 90 (Southern IllinoisBuilders Assn.), 236 NLRB 329, 331 (1978); Carpenters Dis-trict Council (Hensel Phelps Construction Co.), 222 NLRB551, 552 (1976); Laborers Local 304 (George D. Willis), 191NLRB 764, 767 (1971). See also Electrical Workers IBEWLocal 3 (General Electric Co.), 299 NLRB 995 (1990).While the above authorities provide support for findingRespondent responsible for Ruggerio's statements to Jeffers
about his chances for referrals, in view of General Counsel's
expressed disclaimer that it was making such an assertion,
place no reliance on any of Ruggerio's remarks to Jeffers.However, I do conclude as alleged by General Counsel,that Ruggerio was an agent of Respondent for the purposes
of receiving Jeffers' name and telephone number for place-
ment upon its hiring hall list. I further find, as admitted by
McGrath, and confirmed by Respondent's own records, that
Jeffers' name and telephone number was placed on Respond-
ent's shape-up list on May 15 and 16, with an indication that
he was a member of Local 135.Jeffers received no referrals for a month, despiteMcGrath's admission that names that appeared on the list
after Jeffers, were referred to jobs by Respondent during this
period.7When Jeffers returned to the hall on June 15,McGrath after determining that Jeffers was not a Local 608
member, and had also signed up for jobs on the Local 135
shape-up list, told Jeffers that his members were out of work,he could do nothing for Jeffers, and to ``go back to yourUnion'' Jeffers received no referrals from Respondent there-
after. Moreover, McGrath admitted in his testimony that Re-
spondent does not refer nonmembers, since their own mem-
bers are out of work As McGrath phrased it, ``we just don't
refer everybody.'' Additionally, McGrath added that in his
view applicants cannot be on more than one Carpenter refer-
ral list. I note in this connection that McGrath knew and the
shape-up list indicted that Jeffers was a member of Local
135, and not a member of Local 608. These facts are more
than sufficient to establish a strong prima facie case that Jef-
fers was not referred by Respondent because he was not a
member of Local 608. Bechtel Power, supra at 591. See alsoO.V.L. Construction Co., supra. The burden then shifts toRespondent as the custodian of its hiring hall records to ne-
gate General Counsel's case, and indeed its failure to do so
creates an adverse inference that such evidence in its posses-
sion is not favorable to Respondent's case. Seafarers (Amer-ican Barge Lines), 244 NLRB 641, 642 (1979). See alsoOhio Valley Carpenters (Catalytic Inc.), 267 NLRB 1223,1228 (1983). Utility Industrial Construction Co., 214 NLRB1053 (1974).In this connection, McGrath testified that it is possible thatsome of the individuals referred ahead of Jeffers, although
behind him on the list might have been requested by Em-
ployers or possessed essential skills for the jobs involved.
This vague, and unsubstantiated testimony, from an individ-
ual who admittedly played no role in the decision to refer
these people, is of no probative value in meeting Respond-
ent's burden. Respondent produced no records, nor any ex-
planation from officials who made the referrals as to why it
referred individuals who were behind Jeffers on the shape-
up list.Respondent appeared to be arguing that Jeffers' failure tofurnish it his telephone number, and subsequent failure to re-
spond to its telegram requesting such a number somehow ex-
cuses Respondent's actions. Since it is clear that Respondent
did in fact have Jeffers' telephone number in its records, this
defense has no merit, and I need not decide whether or not
Jeffers received Respondent's telegram.Accordingly, I conclude that Respondent has violated Sec-tion 8(b)(1)(A) and (2) of the Act by refusing to refer Jeffers
for employment on and after May 15, 1989, because of his
nonmembership in Local 608, and has thereby violated Sec-
tion 8(b)(1)(A) and (2) of the Act.CONCLUSIONSOF
LAW1. Respondent is a labor organization within the meaningof Section 2(5) of the Act.2. The Association and its employer members are employ-ers engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.3. Respondent violated Section 8(b)(1)(A) and (2) of theAct by refusing to refer Sinclair Jeffers to employment on
and after May 15, 1989, because he was not a member of
Local 608.THEREMEDYHaving found that Respondent violated Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it cease and desist
therefrom, and take certain affirmative action necessary to ef- 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The precise number of jobs that Respondent should have referred Jeffersto, and the extent of its liability to Jeffers, shall, of course be determined at
the compliance stage of this proceeding.9If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.10If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the UnitedStates Court of Appeals Enforcing an Order of the National Labor Relations
Board.''fectuate the purposes of the Act. I shall recommend that Re-spondent make whole Jeffers for any losses of pay or other
benefits suffered by him, as a result of Respondent's dis-
crimination against him. Backpay8shall be computed in themanner prescribed in F.W. Woolworth Co.
, 90 NLRB 289(1950), with interest, as computed in New Horizons for theRetarded, 283 NLRB 1173 (1983).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Local 608, United Brotherhood of Car-penters and Joiners of America, AFL±CIO, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Failing and refusing to refer Sinclair Jeffers or anyother applicants for employment to jobs through its hiring
hall because Jeffers and other such applicants for employ-
ment are not members of Respondent Union.(b) In any like or related manner restraining or coercingemployees or applicants for employment in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Refer Sinclair Jeffers and other applicants for employ-ment to jobs through its hiring hall on a nondiscriminatory
basis.(b) Make whole Sinclair Jeffers for its discriminationagainst him in the manner set forth in the remedy section of
this decision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in New York, New York, copies ofthe attached notice marked ``Appendix.''10Copies of the no-tice, on forms provided by the Regional Director for Region2, after being signed by the Respondent's authorized rep-resentative, shall be posted the Respondent immediately upon
receipt and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to members are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by an other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail or refuse to refer Sinclair Jeffers or another applicants for employment to jobs through our hiring
hall because Jeffers or other such applicants for employmentare not members of our Union.WEWILLNOT
in any like or related manner restrain or co-erce employees or applicants for employment in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
refer Sinclair Jeffers and other applicants for em-ployment to jobs through our hiring hall on a nondiscrim-
inatory basis.WEWILL
make whole Sinclair Jeffers for our discrimina-tion against him plus interest.LOCAL608, UNITEDBROTHERHOODOF
CAR-PENTERSAND
JOINERSOF
AMERICA, AFL±CIO (VARIOUSEMPLOYERS)